Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into by and between
Tower Hill Mines (US) LLC (hereafter “Company”), and Tom S. Q. Yip (hereafter
“Executive”). Company and Executive shall be collectively referred to as “the
Parties.”

 

1.                                      Effective Date and Commencement of
Employment.

 

(a)                                         This Agreement shall be effective on
March 11, 2013 (“Effective Date”).  Executive’s employment commenced on
September 7, 2011 (the “Employment Commencement Date”).

 

(b)                                         The period commencing on the
Employment Commencement Date and ending at the close of business on the date
that this Agreement and Executive’s employment is terminated (“the Termination
Date”) shall constitute the “Employment Period.”

 

(c)                                          Notwithstanding any other provision
of this Agreement, this Agreement may be terminated at any time during the
Employment Period in accordance with Section 6.

 

2.                                      Position. During the Employment Period
(as defined in Section 1 hereof), the Company shall be Executive’s employer, and
Executive shall serve as Chief Financial Officer (“CFO”) of the Company and each
of its affiliates including but not limited to International Tower Hill Mines
Ltd. (ITH), reporting directly to the President and Chief Executive Officer
(“CEO”).  Executive shall hold all other positions as deemed necessary by the
CEO and the Board. On the Termination Date, Executive shall be deemed to have
resigned from all positions held with all affiliates of the Company, including
ITH.

 

3.                                      Duties and Responsibilities of
Executive.

 

(a)                                         During the Employment Period (as
defined in Section 1 hereof) and except as set forth below, Executive shall
devote his full time and attention during normal business hours to the business
of the Company and its affiliates, including ITH, will act in the best interests
of the Company and its affiliates, including ITH, and will perform with due care
his duties and responsibilities.

 

(b)                                         Executive’s duties will include
those normally incidental to the position of CFO (to include the duties set
forth in Exhibit A), as well as such additional duties consistent therewith as
may be assigned to him by the CEO and Board. If, in its sole and complete
discretion, the CEO or the Board changes Executive’s title and/or Executive’s
reporting responsibilities, the CEO or Board may make such changes, and such
changes shall thereafter apply for purposes of this Agreement, subject only to
the provisions of Section 7(c) hereof.

 

(c)                                          Executive agrees to cooperate fully
with the CEO and Board and not engage directly or indirectly in any activity
that materially interferes with the performance of Executive’s

 

1

--------------------------------------------------------------------------------


 

duties hereunder. During the Employment Period, Executive will not hold outside
employment, or perform substantial personal services for parties unrelated to
the Company, without the advance written approval of the Company; provided, that
it shall not be a violation of this Agreement for Executive to (i) serve on any
corporate, civic, or charitable boards or committees (except for boards or
committees of any business organization that competes with the Company or its
affiliates, including ITH, in any business in which they are regularly engaged),
so long as such service does not materially interfere with the performance of
Executive’s duties and responsibilities under this Agreement, as the CEO in his
reasonable discretion shall determine, (ii) manage personal investments, or
(iii) take vacation days and reasonable absences due to injury or illness as
permitted by the general policies of the Company.

 

(d)                                         Executive represents and covenants
to the Company that he is not subject or a party to any employment agreement,
non-competition covenant, non-solicitation agreement, nondisclosure agreement,
or any other agreement, covenant, understanding, or restriction that would
prohibit Executive from executing this Agreement and fully performing his duties
and responsibilities hereunder.

 

(e)                                          Executive acknowledges and agrees
that Executive owes the Company and its affiliates, including ITH, a duty of
loyalty and that any obligations described in this Agreement are in addition to,
and not in lieu of, any obligations Executive owes the Company as a matter of
law.

 

4.                                      Compensation.

 

(a)                                         Base Salary. Commencing on the
Employment Commencement Date, and during the Employment Period, the Company
shall pay to Executive an annual base salary of $350,000 (the “Base Salary”),
payable in conformity with the Company’s customary payroll practices for
executive salaries. For all purposes of this Agreement, Executive’s Base Salary
shall include any portion thereof which Executive elects to defer under any
nonqualified plan or arrangement.

 

(b)                                         Annual Performance Bonus. Executive
shall be eligible for an annual discretionary performance bonus with respect to
each full calendar year during the Employment Period (the “Annual Performance
Bonus”), beginning with the calendar year 2013, which shall, if earned, consist
of a cash payment targeted at 100% of Base Salary. The CEO will, on an annual
basis (at or near the beginning of each full calendar year in such Employment
Period) establish performance objectives for Executive for the upcoming year,
and will communicate such objectives to Executive. The amount, if any, of the
Annual Performance Bonus will be determined by the Board, or the Compensation
Committee if designated this task by the Board, acting in its sole and complete
discretion but based on the CEO’s recommendation based on annual performance
objectives established by the CEO. A bonus determination will be made by the
Board typically within 90 calendar days of the end of each calendar year and the
Annual Performance Bonus, if any, will be paid within 120 days of the end of the
calendar year for which the Annual Performance Bonus is awarded. Executive must
be employed by the Company at the time of payment of the Annual Performance
Bonus to be entitled to payment of the Annual Performance Bonus, except as
provided in Sections 7(a), 7(b), and 7(c).

 

(c)                                          Equity Awards. Subject to the
approval of the Board and/or the Compensation Committee, as applicable, and,
subject to all terms and conditions of the 2006 Incentive Stock

 

2

--------------------------------------------------------------------------------


 

Option Plan of ITH (“2006 Plan”) reapproved in 2012 by the stockholders, the
Company granted to Executive on August 23, 2011, an option to purchase 600,000
ITH common shares at a price of 8.07 per share with vesting to occur over 2
years, with 1/3 of the option vested on the grant date, and an additional 1/3 to
be vested on both the first and second anniversary of the grant date.  These
options will expire August 23, 2016.  On August 24, 2012, the company granted
Executive an option to purchase 500,000 ITH common shares at a price of 3.17 per
share with vesting to occur over 2 years, with 1/3 of the option vested on the
grant date, and an additional 1/3 to be vested on both the first and second
anniversary of the grant date.  These options will expire August 24, 2017.  In
addition, Executive shall be eligible to receive future equity incentive awards
as determined in the sole discretion of the Board or the Compensation Committee,
as applicable.

 

5.                                  Benefits. Subject to the terms and
conditions of this Agreement, Executive shall be entitled to the following
benefits during the Employment Period:

 

(a)                                         Reimbursement of Business Expenses
and Travel. The Company agrees to promptly reimburse Executive for reasonable
business-related expenses, including travel expenses, incurred in the
performance of Executive’s duties under this Agreement in accordance with
Company policies. Executive understands and agrees that his position may entail
frequent and significant travel to places outside of Colorado, including to
Alaska.

 

(b)                                         Benefit Plans and Programs. To the
extent permitted by applicable law, Executive (and where applicable, his
plan-eligible dependents) will be eligible to participate in all benefit plans
and programs, including improvements or modifications of the same, then being
actively maintained by the Company for the benefit of its executive employees
(or for an employee population which includes its executive employees), subject
in any event to the eligibility requirements and other terms and conditions of
those plans and programs, including, without limitation, 401(k) plan, medical
and dental insurance, life insurance and disability insurance. The Company will
not, however, by reason of this Section 5(b), have any obligation to institute,
maintain, or refrain from changing, amending, or discontinuing any such benefit
plan or program.

 

(c)                                          Disability Insurance. The Company
shall maintain a disability insurance policy that will pay, upon Executive’s
termination due to Disability (as defined below), no less than 60% of the
Executive’s then-current Base Salary for the shorter of (i) two years, or
(ii) the duration of such Disability.

 

6.                                      Termination of Agreement and Employment.

 

(a)                                         Automatic Termination in the Event
of Death. This Agreement shall automatically terminate in the event of the
Executive’s death.

 

(b)                                         Company’s Right to Terminate. At any
time during the Employment Period, the Company shall have the right to terminate
this Agreement with the Company for any of the following reasons:

 

(1)                                 Upon Executive’s Disability (as defined
below);

 

(2)                                 For Cause (as defined in Section 7); or

 

3

--------------------------------------------------------------------------------


 

(3)                                 For any other reason whatsoever, in the sole
and complete discretion of the Company.

 

(c)                                          Executive’s Right to Terminate. At
any time during the Employment Period, Executive will have the right to
terminate this Agreement with the Company for:

 

(1)                                 Good Reason (as defined in Section 7); or

 

(2)                                 For any other reason whatsoever, in the sole
and complete discretion of Executive.

 

(d)                                         “Disability.”  For purposes of this
Agreement, “Disability” means that Executive has sustained sickness or injury
that renders Executive incapable, with reasonable accommodation, of performing
the duties and services required of Executive hereunder for a period of 90
consecutive calendar days or a total of 120 calendar days during any 12-month
period; provided, however, that any termination based on Disability will be made
in accordance with applicable law, including the Americans with Disabilities
Act, as amended.

 

(e)                                          “Notices.”  Any termination of this
Agreement with the Company by the Company under Section 6(b) or by Executive
under Section 6(c) shall be communicated by a Notice of Termination to the other
party. A “Notice of Termination” means a written notice that (1) indicates the
specific termination provision in this Agreement relied upon and (2) if the
termination is by the Company for Cause or by Executive for Good Reason, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated. The Notice of Termination must specify Executive’s Termination Date.
The Termination Date may be as early as 14 calendar days after such Notice is
given but no later than 60 calendar days after such Notice is given, unless
otherwise agreed to by the Parties in writing or unless the termination is For
Cause, in which case the Termination Date may be immediate.

 

(f)                                   The termination of this Agreement shall
also result in the contemporaneous termination of Executive’s employment.

 

7.                                      Severance Payments.

 

(a)                                 Termination by the Company pursuant to
Section 6(b)(3). If the Company terminates this Agreement during the Employment
Period pursuant to Section 6(b)(3) hereof, then, except as set forth in
Section 7(c), the Company shall pay Executive the following severance, in a lump
sum, subject to all applicable withholdings, on the 60th day after the
Termination Date, provided that Executive has executed, not revoked, and any
period to revoke has lapsed, a full general release in favor of the Company and
its affiliates, including but not limited to ITH:

 

(1)                                 One year’s Base Salary; and

 

(2)                                 The portion, if any, of his Annual
Performance Bonus for the year in which the termination occurs based on the
degree of achievement of the

 

4

--------------------------------------------------------------------------------


 

relevant performance targets established for such year through the date of
termination, using pro-rated performance targets where necessary to account for
the shortened performance period.

 

(b)                                 Termination by Executive for Good Reason. If
Executive terminates this Agreement during the Employment Period pursuant to
Section 6(c)(1) hereof, then, except as set forth in Section 7(c), the Company
shall pay Executive the following severance, in a lump sum, subject to all
applicable withholdings, within on the 60th day after the Termination Date,
provided that Executive has executed, not revoked, and any period to revoke has
lapsed, a full general release in favor of the Company and its affiliates,
including but not limited to ITH:

 

(1)                                 One year’s Base Salary; and

 

(2)                                 The portion, if any, of his Annual
Performance Bonus for the year in which the termination occurs based on the
degree of achievement of the relevant performance targets established for such
year through the date of termination, using pro-rated performance targets where
necessary to account for the shortened performance period.

 

(c)                                          Termination by Company pursuant to
Section 6(b)(3) or Executive for Good Reason after a Change in Control. If a
Change in Control occurs and within six months of the Change in Control
(i) Executive is terminated pursuant to Section 6(b)(3) hereof or (ii) Executive
terminates this Agreement during the Employment Period pursuant to
Section 6(c)(1) hereof, then Section 7(a) and 7(b) will not apply, but instead
pursuant to this Section 7(c), the Company shall pay Executive the following
severance, in a lump sum, subject to all applicable withholdings, on the
60th day after the Termination Date, provided that Executive has executed, not
revoked, and any period to revoke has lapsed, a full general release in favor of
the Company and its affiliates, including but not limited to ITH:

 

(1)                                 Two year’s Base Salary; and

 

(2)                                 Two year’s Annual Performance Bonus at
target.

 

In addition, immediately prior to the termination of Executive’s employment in a
situation entitling him to severance under this Section 7(c), Executive shall
become 100% vested in all of the rights and interests then held by Executive
under the Company’s stock and other equity plans (to the extent not theretofore
vested), including without limitation any stock options, restricted stock,
restricted stock units, performance units, and/or performance shares.

 

(d)                                 Additional Benefits. If the Company is
required to pay Executive severance by, and subject to, Section 7(a) or 7(b) or
7(c), or if Executive is terminated pursuant to Section 6(b)(1) then:

 

(1)                                 Such severance shall be paid in addition to
any other payments the Company may make to Executive (including, without
limitation, salary, fringe benefits, and expense reimbursements) in discharge of
the Company’s obligations to Executive under this Agreement with respect to
periods ending coincident with or prior to the Termination Date.

 

5

--------------------------------------------------------------------------------


 

(2)                                 The Company shall reimburse Executive for
COBRA continuation coverage for twelve full months (or for the lesser duration
of such COBRA coverage) beginning with the month following the month in which
the Termination Date occurs, such that employee’s cost of such COBRA coverage
shall equal the cost, if any, that Executive would pay (on behalf of himself and
his spouse and dependents, as applicable) under the Company’s group health plan
had Executive not terminated; provided, that if group health coverage under
another group health plan becomes available thereafter to Executive, Executive’s
spouse, or Executive’s dependents (as applicable), the Company’s reimbursement
obligations under this paragraph will cease with respect to each person to whom
such coverage becomes available. Executive shall notify the Company immediately
upon group health coverage becoming available to Executive, Executive’s spouse,
or Executive’s dependents.

 

(3)                                 Payments under Sections 7(a) or 7(b) or
7(c), or payment under the disability insurance policy pursuant to Section 5(c),
shall be in lieu of any severance benefits otherwise due to Executive or under
any severance pay plan or program maintained by the Company that covers its
employees and/or its executives.

 

(e)                                          “Cause” means the occurrence or
existence, prior to occurrence of circumstances constituting Good Reason, of any
of the following events during the Employment Period:

 

(1)                               Executive’s gross negligence or material
mismanagement in performing, or material failure or inability (excluding as a
result of death or Disability) to perform, Executive’s duties and
responsibilities as described herein or as lawfully directed by the Board;

 

(2)                                 Executive’s having committed any act of
willful misconduct or material dishonesty (including but not limited to theft,
misappropriation, embezzlement, forgery, fraud, falsification of records, or
misrepresentation) against the Company or any of its affiliates, including but
not limited to ITH, or any act that results in, or could reasonably be expected
to result in, material injury to the reputation, business or business
relationships of the Company or any of its affiliates, including but not limited
to ITH;

 

(3)                                 Executive’s material breach of this
Agreement, any fiduciary duty owed by Executive to the Company or its affiliates
(including but not limited to ITH), or any written workplace policies applicable
to Executive (including but not limited to the Company’s code of conduct and
policy on workplace harassment) whether adopted on or after the date of this
Agreement;

 

(4)                                 Executive’s having been convicted of, or
having entered a plea bargain, a plea of nolo contendere or settlement admitting
guilt for, any felony, any crime of moral turpitude, or any other crime that
could reasonably be

 

6

--------------------------------------------------------------------------------


 

expected to have a material adverse impact on the Company’s or any of its
affiliates’ reputations (including but not limited to ITH’s reputation); or

 

(5)                                 Executive’s having committed any material
violation of any federal law regulating securities (without having relied on the
advice of the Company’s attorney) or having been the subject of any final order,
judicial or administrative, obtained or issued by the Securities and Exchange
Commission, for any securities violation involving fraud, including, for
example, any such order consented to by Executive in which findings of facts or
any legal conclusions establishing liability are neither admitted nor denied.

 

(f)                                   “Good Reason” means the occurrence, prior
to occurrence of circumstances constituting Cause, of any of the following
events during the Employment Period without Executive’s consent:

 

(1)                                 Any material breach by the Company of this
Agreement;

 

(2)                                 Any requirement by the Company that
Executive relocate outside of the Denver metropolitan area;

 

(3)                                 Failure of any successor to assume this
Agreement not later than the date as of which it acquires substantially all of
the assets or businesses of the Company;

 

(4)                                 Any material reduction in Executive’s title,
responsibilities, or duties or the Board directs Executive to report to someone
other than the CEO or the Board; or

 

(5)                                 The assignment to Executive of any duties
materially inconsistent with his duties as Chief Financial Officer of the
Company;

 

provided however, that no Good Reason shall have occurred unless Executive
provides the Board written notice of the initial occurrence of the event or
condition described in (1) through (5) immediately above within 90 days of the
initial occurrence of such event or condition, the event or condition is not
remedied or cured within 30 days of the Board’s receipt of such written notice,
and Executive actually terminates his employment with the Company within 120
days of the initial occurrence of such event or condition.

 

(g)                                      “Change of Control” means (i) any
person or group of affiliated or associated persons acquires more than 50% of
the voting power of the Company; (ii) the consummation of a sale of all or
substantially all of the assets of the Company; (iii) the liquidation or
dissolution of the Company; (iv) a majority of the members of the Board are
replaced during any 12-month period by Board members whose nomination or
election was not approved by the members of the Board at the beginning of such
period (the “Incumbent Board”) (provided that any subsequent members of the
Board whose nomination or election was previously approved by the Incumbent
Board shall thereafter be also deemed to be a member of the Incumbent Board); or
(v) the consummation of any merger, consolidation, or reorganization involving
the Company in which, immediately after giving effect to such merger,
consolidation or reorganization, less than

 

7

--------------------------------------------------------------------------------


 

51% of the total voting power of outstanding stock of the surviving or resulting
entity is then “beneficially owned” (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) in the aggregate by the
stockholders of the Company immediately prior to such merger, consolidation or
reorganization. Notwithstanding the foregoing, in no event shall a Change of
Control be deemed to occur in the event of a sale of Company securities or debt
as part of a bona fide capital raising transaction or internal corporate
reorganization.

 

·                  the Parent is merged or consolidated in a transaction in
which its shareholders receive less than 50% of the outstanding voting shares of
the new or continuing corporation,

 

·                  a majority of the incumbent directors of the Parent who were
previously nominated by management and elected as directors at the immediately
preceding annual general meeting or who were appointed by the Board to fill a
vacancy occurring since the immediately preceding annual general meeting are:

 

·                  not nominated for re-election at any annual general meeting
of the shareholders of the Parent,

·                  after having been nominated by management for re-election as
directors, not re-elected as directors at any annual general meeting of the
shareholders of the Parent,

·                  removed as directors of the Parent, or

·                  as a result of an increase in the size of the Board and the
appointment of new directors, no longer a majority of the Board, except as a
result of the death, disability or normal retirement of any such directors in
accordance with the normal retirement practices of the Parent, or

 

·                  the acquisition by any person, or by any person and its
affiliates, or by any person acting jointly or in concert with any of the
foregoing persons or affiliates, and whether directly or indirectly, of voting
securities of the Parent that, when added to all other voting securities at the
time held by such person, its affiliates and any person acting in concert with
any of the foregoing persons or affiliates, totals for the first time, not less
than TWENTY (20%) PERCENT of the then outstanding voting securities of the
Parent,

 

·                  the disposition, by whatever means, by the Parent, or any
affiliate of the Parent, of a majority of the ownership interests in the Company
or the occurrence of any other transaction whereby the Parent, or an affiliate
of the Parent, ceases to hold a majority of the ownership interests of the
Company.

 

(k)                                 No Mitigation by Employee.  If the Company
is required to pay Employee severance by, and subject to, Section 6(f), then
Employee will not be required to mitigate any damages the Employee may suffer by
reason of the termination of the Employee’s employment hereunder (whether by
actual termination without Good Cause by the Company or by virtue of the
occurrence of an event of Good Reason, nor will any mitigation of damages be
taken into account in any action for actual or alleged damages by the Employee
against the Company or the Parent

 

8

--------------------------------------------------------------------------------


 

for the amounts payable or benefits receivable pursuant to this Agreement.  The
Company and the Parent expressly agree to waive the defense of failure to
mitigate in any such action.  No rights or benefits required to be provided to
the Employee hereunder will be terminated or reduced as a result of the
Employee’s employment by another employer, or engaging in any other business on
the Employee’s own or on behalf of or with others, at any time after the
termination of the Employee’s employment hereunder, nor will such obligations be
affected by virtue of the death of the Employee subsequent to the termination of
the Employee’s employment hereunder (in which event all amounts payable at and
after the time of death will be payable to the Employee’s legal representative
s) except to the extent specifically provided in this Agreement.

 

(l)                                     “Parent,” as used in Section 6(f) means
International Tower Hill Mines Ltd., a company incorporated and subsisting under
the laws of British Columbia, Canada, and having its head office at Suite 2300-
1177 West Hastings Street, Vancouver, British Columbia, CANADA V6E 2K3

 

(m)                             The Parent hereby guarantees to the Employee the
due and timely performance by the Company of the obligations of the Company
hereunder subject to the prior or concurrent due and valid execution and
delivery by the Employee to the Company of the Release in accordance with
Section 6(f).

 

8.                                              Parachute Payment.

 

(a)                                         Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise) (a “Payment”) including, by example and not by way of
limitation, acceleration (by the Company or otherwise) of the date of vesting or
payment under any plan, program, arrangement or agreement of the Company, would
be subject to the excise tax imposed by Code Section 4999 or any interest or
penalties with respect to such excise tax (such excise tax together with any
such interest and penalties, shall be referred to as the “Excise Tax”), then
there shall be made a calculation under which such Payments provided to
Executive are reduced to the extent necessary so that no portion thereof shall
be subject to the Excise Tax (the “4999 Limit”). A comparison shall then be made
between (i) Executive’s Net After-Tax Benefit (as defined below) assuming
application of the 4999 Limit; and (ii) Executive’s Net After-Tax Benefit
without application of the 4999 Limit. If (ii) exceeds (i), then no limit on the
Payments shall be imposed by this Section 8. Otherwise, the amount payable to
Executive shall be reduced so that no such Payment is subject to the Excise Tax.
“Net After-Tax Benefit” shall mean the sum of (x) all payments that Executive
receives or is entitled to receive that are in the nature of compensation and
contingent on a change in the ownership or effective control of the Company or
in the ownership of a substantial portion of the assets of the Company within
the meaning of Code Section 280G(b)(2) (either, a “Section 280G Transaction”),
less (y) the amount of federal, state, local and employment taxes and Excise Tax
(if

 

9

--------------------------------------------------------------------------------


 

any) imposed with respect to such payments.

 

(b)                                         In the event that a reduction in
Payments is required pursuant to this Section 8, then, except as provided below
with respect to Payments that consist of health and welfare benefits, the
reduction in Payments shall be implemented by determining the “Parachute Payment
Ratio” (as defined below) for each Payment and then reducing the Payments in
order beginning with the Payment with the highest Parachute Payment Ratio. For
Payments with the same Parachute Payment Ratio, such Payments shall be reduced
based on the time of payment of such Payments, with amounts being paid furthest
in the future being reduced first. For Payments with the same Parachute Payment
Ratio and the same time of payment, such Payments shall be reduced on a pro-rata
basis (but not below zero) prior to reducing Payments next in order for
reduction. For purposes of this Section, “Parachute Payment Ratio” shall mean a
fraction, the numerator of which is the value of the applicable Payment as
determined for purposes of Code Section 280G, and the denominator of which is
the financial present value of such Parachute Payment, determined at the date
such payment is treated as made for purposes of Code Section 280G (the
“Valuation Date”). In determining the denominator for purposes of the preceding
sentence (i) present values shall be determined using the same discount rate
that applies for purposes of discounting payments under Code Section 280G;
(ii) the financial value of payments shall be determined generally under Q&A 12,
13 and 14 of Treasury Regulation 1.280G-1; and (iii) other reasonable valuation
assumptions as determined by the Company shall be used. Notwithstanding the
foregoing, Payments that consist of health and welfare benefits shall be reduced
after all other Payments, with health and welfare Payments being made furthest
in the future being reduced first. Upon any assertion by the Internal Revenue
Service that any such Payment is subject to the Excise Tax, Executive shall be
obligated to return to the Company any portion of the Payment determined by the
Professional Services Firm to be necessary to appropriately reduce the Payment
so as to avoid any such Excise Tax.

 

(c)                                          All determinations required to be
made under this Section 8, including whether and when a Payment is cut back
pursuant to Section 8(c) and the amount of such cut-back, and the assumptions to
be utilized in arriving at such determination, shall be made by a professional
services firm designated by the Board that is experienced in performing
calculations under Section 280G (the “Professional Services Firm”) which shall
provide detailed supporting calculations both to the Company and Executive. If
the Professional Services Firm is serving as accountant or auditor for the
individual, entity or group effecting the Section 280G Transaction, the Board
shall appoint another qualified professional services firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Professional Services Firm hereunder). All fees and expenses of the
Professional Services Firm shall be borne solely by the Company.

 

9.                                      Conflicts of Interest. Executive agrees
that he shall promptly disclose to the Board any conflict of interest involving
Executive upon Executive becoming aware of such conflict. Executive’s ownership
of an interest not in excess of one percent in a business organization that
competes with the Company or its affiliates (including but not limited to ITH)
shall not be deemed to constitute a conflict of interest.

 

10.                               Confidentiality. The Company agrees to provide
Executive valuable Confidential Information of the Company and its affiliates
(including but not limited to ITH) and of third parties who have supplied such
information to the Company. In consideration of such

 

10

--------------------------------------------------------------------------------


 

Confidential Information and other valuable consideration provided hereunder,
Executive agrees to comply with this Section 10.

 

(a)                                         “Confidential Information” means,
without limitation and regardless of whether such information or materials are
expressly identified as confidential or proprietary, (i) any and all non-public,
confidential or proprietary information or work product of the Company or its
affiliates (including but not limited to ITH), (ii) any information that gives
the Company or its affiliates (including but not limited to ITH) a competitive
business advantage or the opportunity of obtaining such advantage, (iii) any
information the disclosure or improper use of which is reasonably expected to be
detrimental to the interests of the Company or its affiliates (including but not
limited to ITH), (iv) any trade secrets of the Company or its affiliates
(including but not limited to ITH), and (v) any other information of or
regarding the Company or any of its affiliates (including but not limited to
ITH), or its or their past, present or future, direct or indirect, potential or
actual officers, directors, employees, owners, or business partners, including
but not limited to information regarding any of their businesses, operations,
assets, liabilities, properties, systems, methods, models, processes, results,
performance, investments, investors, financial affairs, future plans, business
prospects, acquisition or investment opportunities, strategies, business
partners, business relationships, contracts, contractual relationships,
organizational or personnel matters, policies or procedures, management or
compensation matters, compliance or regulatory matters, as well as any
technical, seismic, industry, market or other data, studies or research, or any
forecasts, projections, valuations, derivations or other analyses, performed,
generated, collected, gathered, synthesized, purchased or owned by, or otherwise
in the possession of, the Company or its affiliates (including but not limited
to ITH)or which Executive has learned of through his employment with the
Company. Confidential Information also includes any non-public, confidential or
proprietary information about or belonging to any third party that has been
entrusted to the Company or its affiliates (including but not limited to ITH).
Notwithstanding the foregoing, Confidential Information does not include any
information which is or becomes generally known by the public other than as a
result of Executive’s actions or inactions.

 

(b)                                 Protection. In return for the Company’s
promise to provide Executive with Confidential Information, Executive promises
(i) to keep the Confidential Information, and all documentation, materials and
information relating thereto, strictly confidential, (ii) not to use the
Confidential Information for any purpose other than as required in connection
with fulfilling his duties as CFO for the benefit of the Company, and (iii) to
return to the Company all documents containing Confidential Information in
Executive’s possession upon separation from the Company for any reason.

 

(c)                                          Value and Security. Executive
understands and agrees that all Confidential Information, and every portion
thereof, constitutes the valuable intellectual property of the Company, its
affiliates (including but not limited to ITH), and/or third parties, and
Executive further acknowledges the importance of maintaining the security and
confidentiality of the Confidential Information and of not misusing the
Confidential Information.

 

(d)                                         Disclosure Required By Law. If
Executive is legally required to disclose any Confidential Information,
Executive shall promptly notify the Company in writing of such request or
requirement so that the Company and/or its affiliates (including but not limited
to ITH) may seek an appropriate protective order or other relief. Executive
agrees to cooperate with and not to

 

11

--------------------------------------------------------------------------------


 

oppose any effort by the Company and/or its affiliates (including but not
limited to ITH) to resist or narrow such request or to seek a protective order
or other appropriate remedy. In any case, Executive will (i) disclose only that
portion of the Confidential Information that, according to the advice of
Executive’s counsel, is required to be disclosed (and Executive’s disclosure of
Confidential Information to Executive’s counsel in connection with obtaining
such advice shall not be a violation of this Agreement), (ii) use reasonable
efforts (at the expense of the Company) to obtain assurances that such
Confidential Information will be treated confidentially, and (iii) promptly
notify the Company and/or its affiliates (including but not limited to ITH) in
writing of the items of Confidential Information so disclosed.

 

(e)                                          Third-Party Confidentiality
Agreements. To the extent that the Company or its affiliates (including but not
limited to ITH) possesses any Confidential Information which is subject to any
confidentiality agreements with, or obligations to, third parties, Executive
will comply with all such agreements or obligations in full. The immediately
preceding sentence shall apply only if the Company or any affiliate (including
but not limited to ITH) has provided Executive with a copy of such agreements,
and Executive may disclose such agreements and any related Confidential
Information to Company’s attorneys and rely on their advice regarding compliance
therewith.

 

11.                               Agreement Not to Compete. The Executive
acknowledges that, in the course of the performance of the Executive’s duties
and obligations under this Agreement, the Executive will acquire access to
Confidential Information and the Executive further acknowledges that if the
Executive were to compete against the Company or any of its affiliates
(including but not limited to ITH), or be employed or in any way involved with a
person or company that was in competition with the Company or any of its
affiliates (including but not limited to ITH) following the termination of the
Executive’s employment with the Company, the Company and its affiliates
(including but not limited to ITH) would suffer irreparable damages.
Accordingly, the Executive will not, at any time or in any manner, during the
Executive’s Employment Period or at any time within one (1) year following the
termination of Executive’s employment for whatever reason, and notwithstanding
any alleged breach of this Agreement:

 

(a)                                         directly or indirectly engage in any
business involving the acquisition, exploration, development or operation of any
mineral property which is competitive or in conflict with the business of the
Company or any of its affiliates (including but not limited to ITH);

 

(b)                                         accept employment or office with or
render services or advice to any other company, firm or individual, whether a
competitor or otherwise, engaged in the acquisition, exploration, development or
operation of mineral property which is competitive or in conflict with the
business of the Company or any of its affiliates (including but not limited to
ITH);

 

(c)                                          solicit or induce any director,
officer or employee of the Company or of any its affiliates (including but not
limited to ITH) to end their association with the Company or any of its
affiliates (including but not limited to ITH); or

 

(d)                                         directly or indirectly, on the
Executive’s own behalf or on behalf of others, solicit, divert or appropriate to
or in favor of any person, entity or corporation, any maturing business
opportunity or any business of the Company or of any of its affiliates
(including but not limited to

 

12

--------------------------------------------------------------------------------


 

ITH); or

 

(e)                                          directly or indirectly take any
other action inconsistent with the fiduciary relationship of a senior officer to
his company, without the prior written consent of the Board, which consent may
be withheld in the Board’s sole discretion.

 

(f)                                           For this purpose of this
Section 11, mineral property which is competitive or in conflict with the
business of the Company or any of its affiliates (including but not limited to
ITH) means one:

 

(1)                                 which is primarily prospective for gold, and

 

(2)                                 any part of which lies within a horizontal
distance of twenty-five (25) kilometers from the outer boundaries of any mineral
property in which the Company or any of its affiliates (including but not
limited to ITH) holds, or has the right to acquire, an interest.

 

12.                               Withholdings. The Company may withhold and
deduct from any payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling, and (b) any deductions consented to in
writing by Executive.

 

13.                               Severability. It is the desire of the Parties
hereto that this Agreement be enforced to the maximum extent permitted by law,
and should any provision contained herein be held unenforceable by a court of
competent jurisdiction or arbitrator (pursuant to Section 15), the Parties
hereby agree and consent that such provision shall be reformed to create a valid
and enforceable provision to the maximum extent permitted by law; provided,
however, if such provision cannot be reformed, it shall be deemed ineffective
and deleted from this Agreement without affecting any other provision of this
Agreement.

 

14.                               Title and Headings; Construction. Titles and
headings to Sections hereof are for the purpose of reference only and shall in
no way limit, define or otherwise affect the provisions hereof. Any and all
Exhibits referred to in this Agreement are, by such reference, incorporated
herein and made a part hereof for all purposes. The words “herein”, “hereof”,
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement and not to any particular provision hereof. This Agreement shall be
deemed drafted equally by both the Parties. Its language shall be construed as a
whole and according to its fair meaning. Any presumption or principle that the
language is to be construed against any Party shall not apply.

 

15.                               Arbitration; Injunctive Relief; Attorneys’
Fees.

 

(a)                                         Subject to Section 15(b), any
dispute, controversy or claim between Executive and the Company arising out of
or relating to this Agreement, Executive’s employment with Company, or the
termination of either (other than with respect to claims arising exclusively
under one or more of the Company’s employee benefit plans subject to ERISA) will
be finally settled by arbitration in Denver, Colorado before, and in accordance
with the rules for the resolution of employment disputes then in effect at the
American Arbitration Association. The arbitrator’s award shall be final and
binding on both Parties.

 

13

--------------------------------------------------------------------------------


 

(b)                                         Notwithstanding Section 15(a), an
application for emergency or temporary injunctive relief by either party shall
not be subject to arbitration under this Section 15; provided, however, that the
remainder of any such dispute (beyond the application for emergency or temporary
injunctive relief) shall be subject to arbitration under this Section 15.
Executive acknowledges that Executive’s violation of Sections 9 and/or 10 and/or
11 of this Agreement will cause irreparable harm to the Company and its
affiliates (including but not limited to ITH), Executive agrees not to contest
that Executive’s violation of Sections 9 and/or 10 and/or 11 of this Agreement
will cause irreparable harm to the Company and its affiliates (including but not
limited to ITH), and Executive agrees that the Company shall be entitled as a
matter of right to specific performance of Executive’s obligations under
Sections 9 and 10 and 11 and an injunction, from any court of competent
jurisdiction, restraining any violation or further violation of such agreements
by Executive or others acting on his/her behalf, without any showing of
irreparable harm and without any showing that the Company and its affiliates
(including but not limited to ITH) does not have an adequate remedy at law. The
right of the Company and its affiliates (including but not limited to ITH) to
injunctive relief shall be cumulative and in addition to any other remedies
provided by law or equity.

 

(c)                                          Each side shall share equally the
cost of the arbitrator and bear its own costs and attorneys’ fees incurred in
connection with any arbitration, unless a statutory claim authorizing the award
of attorneys’ fees is at issue, in which event the arbitrator may award a
reasonable attorneys’ fee in accordance with the jurisprudence of that statute.

 

(d)                                         Nothing in this Section 15 shall
prohibit a party to this Agreement from (i) instituting litigation to enforce
any arbitration award or (ii) joining another party to this Agreement in a
litigation initiated by a person which is not a party to this Agreement.

 

16.                               Governing Law. THIS AGREEMENT WILL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS. THE EXCLUSIVE VENUE FOR THE
RESOLUTION OF ANY DISPUTE RELATING TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT
(THAT IS NOT SUBJECT TO ARBITRATION UNDER SECTION 15 FOR ANY REASON) SHALL BE IN
THE STATE AND FEDERAL COURTS LOCATED IN DENVER, COLORADO AND THE PARTIES HEREBY
EXPRESSLY CONSENT TO THE JURISDICTION OF THOSE COURTS.

 

17.                               Entire Agreement and Amendment. This Agreement
contains the entire agreement of the Parties with respect to Executive’s
employment and the other matters covered herein (except to the extent that other
agreements are specifically referenced herein); moreover, this Agreement
supersedes all prior and contemporaneous agreements and understandings, oral or
written, between the Parties hereto concerning the subject matter hereof and
thereof. This Agreement may be amended, waived or terminated only by a written
instrument executed by both Parties hereto.

 

18.                               Survival of Certain Provisions. Wherever
appropriate to the intention of the Parties hereto, the respective rights and
obligations of said Parties, including, but not limited to, the rights and
obligations set forth in Sections 6 through 16 hereof, shall survive any
termination or expiration of this Agreement for any reason.

 

14

--------------------------------------------------------------------------------


 

19.                               Waiver of Breach. No waiver by either pay
hereto of a breach of any provision of this Agreement by the other party, or of
compliance with any condition or provision of this Agreement to be performed by
such other party, will operate or be construed as a waiver of any subsequent
breach by such other party or any similar or dissimilar provision or condition
at the same or any subsequent time. The failure of either party hereto to take
any action by reason of any breach will not deprive such party of the right to
take action at any time while such breach continues.

 

20.                               Assignment. Neither this Agreement nor any
rights or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company shall assign
this Agreement to any successor (whether by merger, purchase or otherwise) to
all or substantially all of the equity, assets or businesses of the Company, if
such successor expressly agrees to assume the obligations of the Company
hereunder.

 

21.                               Notices. Notices provided for in this
Agreement shall be in writing and shall be deemed to have been duly received
(a) when delivered in person or sent by facsimile transmission, (b) on the first
business day after such notice is sent by air express overnight courier service,
or (c) on the third business day following deposit in the United States mail,
registered or certified mail, return receipt requested, postage prepaid and
addressed, to the following address, as applicable:

 

(a)                                 If to Company, addressed to:  Suite 350 -
9635 Maroon Circle, Englewood, Colorado 80112; Attention:  Donald Ewigleben with
a copy for informational purposes only to:  International Tower Hill Mines Ltd.,
Suite 2300-1177 West Hastings Street Vancouver British Columbia Canada, V6E 2K3

 

(b)                                 If to Executive, addressed to the address
set forth below Executive’s name on the execution page hereof; or to such other
address as either party may have furnished to the other party in writing in
accordance with this Section 21.

 

22.                               Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a copy hereof
containing multiple signature pages, each signed by one party, but together
signed by both parties hereto.

 

23.                               Definitions. The Parties agree that as used in
this Agreement the following terms shall have the following meanings: an
“affiliate” of a person shall mean any person directly or indirectly
controlling, controlled by, or under common control with, such person; the terms
“controlling, controlled by, or under common control with” shall mean the
possession, directly or indirectly, of the power to direct or influence or cause
the direction or influence of management or policies (whether through ownership
of securities or other ownership interest or right, by contract or otherwise) of
a person; the term “person” shall mean a natural person, partnership (general or
limited), limited liability Company, trust, estate, association, corporation,
custodian, nominee, or any other individual or entity in its own or any
representative capacity, in each case, whether domestic or foreign.

 

15

--------------------------------------------------------------------------------


 

24.                               Internal Revenue Code Section 409A .

 

(a)                                 If at the time of the Executive’s separation
from service, (i) the Executive is a specified employee (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
using the identification methodology selected by the Company from time to time),
and (ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code), the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
additional taxes or interest under Section 409A of the Code, then the Company
will not pay such amount on the otherwise scheduled payment date but will
instead pay it in a lump sum on the first to occur of (x) the first business day
after such six-month period, (y) Executive’s death, or (z) such other date as
will not cause such payment to be subject to tax or interest under Code
Section 409A.

 

(b)                                 It is the intention of the Parties that
payments or benefits payable under this Agreement not be subject to the
additional tax or interest imposed pursuant to Code Section 409A. To the extent
such potential payments or benefits could become subject to Code Section 409A,
the Parties shall cooperate to amend this Agreement with the goal of giving the
Executive the economic benefits described herein in a manner that does not
result in such tax being imposed. The Executive shall, at the request of the
Company, take any action (or refrain from taking any action), required to comply
with any correction procedure promulgated pursuant to Code Section 409A. In no
event shall the Company be liable to Executive for any taxes, penalties, or
interest that may be due as a result of the application of Code Section 409A.

 

(c)                                  With respect to payments under this
Agreement, for purposes of Code Section 409A, each severance payment will be
considered one of a series of separate payments, and each such payment shall be
a separately identifiable and determinable amount.

 

(d)                                 For purposes of determining the timing of
any payment of severance compensation, the Executive will be deemed to have a
termination of employment only upon a “separation from service” within the
meaning of Code Section 409A.

 

(e)                                  Any amount that the Executive is entitled
to be reimbursed under this Agreement will be reimbursed to the Executive as
promptly as practical, and in any event not later than the last day of the
calendar year following the year in which the expenses were incurred.

 

(f)                                   Executive’s termination of his employment
for Good Reason is intended to be a separation from service for good reason as
described in Treas. Reg. § 1.409A-1(n)(2) and this Agreement shall be
interpreted and construed accordingly.

 

(g)                                  For purposes of this Agreement, each
payment of severance compensation is intended to be excepted from Code
Section 409A to the maximum extent provided under Code Section 409A as follows:
(i) each payment that is scheduled to be made following Executive’s termination
of employment and within the applicable 2 1/2 month period specified in Treas.
Reg. § 1.409A(b)(4) is intended to be excepted under the short-term deferral
exception as specified in Treas. Reg. § 1.409A-1(b)(4) and (ii) each payment
that is not otherwise excepted under the short-term deferral exception is
intended to be excepted under the involuntary separation pay

 

16

--------------------------------------------------------------------------------


 

exception as specified in Treas. Reg. § 1.409A-1(b)(9)(iii) or the exception for
limited payments described in Treas. Reg. § 1.409A-1(b)(9)(v)(D). The Executive
shall have no right to designate the date of any payment of severance
compensation to be made hereunder.

 

25.                           Employment at Will. Executive agrees that by
signing below he agrees that he is an employee at will and just as he is free to
terminate his employment at any time, for any reason, the Company is also free
to terminate his employment at any time, for any reason.

 

SIGNATURE PAGE FOLLOWS

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement to be
effective for all purposes as of the Effective Date.

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

Dated:

March 11, 2013

 

/s/ Tom S. Q. Yip

 

 

 

Tom S. Q. Yip

 

 

 

 

 

 

 

 

THE COMPANY:

 

 

 

 

 

 

 

Dated:

March 11, 2013

 

By:

/s/ Donald C. Ewigleben

 

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Description of Duties and Responsibilities of Employee

 

Without limiting the provisions of section 3 of the Agreement, Employee has the
following specific duties and responsibilities:

 

·                                          acting as the primary financial
advisor for the Company;

 

·                                          ensuring that the Company’s business
alternatives are accurately analyzed;

 

·                                          providing strategic direction in the
areas of treasury, risk analysis, finance, accounting and financial reporting,
planning/budgeting, internal audit, tax planning, purchasing, human resources,
investor relations, compliance, and information systems as they relate to
overall corporate strategy, growth, and stability of the Company;

 

·                                          developing and overseeing the
implementation and operation of appropriate financial policies and compliance
systems for the Company, including internal controls, financial and risk
management, corporate governance, investor reporting requirements, and debt
covenants;

 

·                                          Ensure that relationships with the
Company’s investors and financiers are cultivated and maintained, thereby
maximizing the Company’s ability to raise capital and obtain financing.

 

·                                          Being involved as an integral part of
negotiating equipment, commodity and supply contracts.

 

·                                          Overseeing the preparation of
financial filings required for the Company.

 

·                                          Serve as primary liaison with the
audit committee and external auditors of the Company’s parent company.

 

·                                          Interpreting financial statements,
cost data, budgets and all internal management information reports of the
Company and assisting other Employees in appraising their activities in terms of
financial results.

 

·                                          Identify significant trends as
indicated by analysis of the Company’s financial reports.

 

·                                          Prepare and/or review financial and
risk analyses as required by management in assessing alternative capital or
other transactional decisions.

 

·                                          Managing the Company’s cash flow,
determining the Company’s financial requirements and ensuring sufficient funds
are available for all development and operating purposes.

 

·                                          Providing leadership in respect of
both short-term and long-term budgeting, forecasting and planning for the
Company, including developing, as accurately as possible, the one year and
longer-term financial outlook for the Company.

 

19

--------------------------------------------------------------------------------


 

·                                          Overseeing the internal and external
audit processes of the Company.

 

·                                          Developing local, state, and federal
income tax strategies, and overseeing preparation of required schedules and
filing of applicable tax returns.

 

·                                          Providing guidance in human resources
initiatives, purchasing activities, and information systems as required.

 

·                                          Overseeing and participating in
investor relations activities including making presentations to key contacts in
the investment and financial communities.

 

·                                          Initiating, preparing, and issuing
standard practices relating to accounting policies, cost and corporate
governance procedures as necessary to ensure that adequate accounting records
are maintained of all assets, liabilities, and transactions of the Company, and
that suitable systems are used in compilation of costs.

 

·                                          Defining and implementing policies
and practices, as needed, to properly manage corporate information and records.

 

·                                          Performing financial and presentation
analysis of other gold sector companies to support corporate development
activities.

 

·                                          Managing and developing internal
accounting staff

 

·                                          Otherwise carrying out the duties
normally associated with the position of the Chief Financial Officer of a
company providing services to, and managing the activities of, a mineral
exploration and development company.

 

20

--------------------------------------------------------------------------------